Order entered September 13, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00701-CV

                                IN RE YOLANDA DICKSON

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-19-07790

                                           ORDER
       By letter dated June 25, 2019, we directed appellant to obtain a nunc pro tunc judgment

which accurately reflected the date the appealed order was signed and to have it filed in a

supplemental clerk’s record. The supplemental clerk’s record containing the nunc pro tunc

judgment was filed August 28, 2019. Although the deadline for filing appellant’s opening brief

began to run from the filing of the supplemental clerks’ record, we incorrectly informed

appellant on August 30, 2019 that her brief was overdue. Accordingly, appellant may disregard

our August 30th notice.

       On our own motion, we RESET the briefing deadline and ORDER appellant to file her

opening brief no later than October 14, 2019.

                                                         /s/   BILL WHITEHILL
                                                               JUSTICE